Citation Nr: 1129079	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2011, the Veteran and his wife testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran has bilateral hearing loss that an audiologist has attributed to noise exposure in service.

3.  The Veteran has tinnitus that an audiologist has attributed to noise exposure in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's period of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

2.  Tinnitus was incurred during the Veteran's period of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Veteran and his representative contend that his current bilateral hearing loss and tinnitus had their onset in service or are etiologically linked to his service.  Because the claims for service connection on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Initially Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had hearing loss and tinnitus since service or shortly thereafter.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements and testimony, as well as written statements from two other men who served with him, regarding his in-service noise exposure are credible and consistent with the circumstances of such service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the Board concludes that there is ample evidence in the record on appeal to show that the Veteran sustained acoustic trauma during active service.

First, the Board notes that the evidence, in particular a January 2009 private audiological evaluation, shows that the Veteran does have a hearing loss disability as defined under VA regulations.  In other words, he currently has hearing loss that meets the requirements for a current disability under 38 C.F.R. § 3.385 for service connection purposes.  38 C.F.R. § 3.385.

Second, after carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence of record supports the claim for service connection for bilateral hearing loss.  In this respect, as noted above, the Board finds the Veteran's testimony and written description of his work and exposure to loud noises in service, to be credible as he is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, two written statements from men who served with him, submitted in December 2008, corroborate the Veteran's statements regarding his exposure to loud noises in service.  The Board finds this evidence indicative of in-service exposure to loud noise.  Although audiological testing (whispered voice testing) during the August 1975 separation examination was normal, less than 3 years later, a May 1978 pre-employment audiogram shows greatly reduced acuity at the 4000 Hertz threshold level in both ears, that met the VA regulatory definition of hearing loss in the left ear.  Moreover, a January 2009private audiological evaluation shows pure tone results and word recognition scores meeting hearing loss in both ears as defined under VA regulations.  The audiologist conducting the January 2009 examination, notes the Veteran's history of hazardous noise exposure while serving in the Navy, his report of the onset of hearing loss and tinnitus symptoms in 1974, and opines that it is at least as likely as not that his bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  The examiner accurately recounted the Veteran's pertinent history of record.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus which were incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


